Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on 6 Dec 2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murillo et al. (US 20210086450 A1, hereinafter “Murillo”) in view of Moussa et al. (US 20090283119 A1, hereinafter “Moussa”).

Regarding claim 1, Murillo teaches an additive manufacturing system comprising: 
an additive manufacturing apparatus (see Fig. 1, 0041) configured to form a molded object by curing slurry (0006 teaches SLA resins are viscous) that is a base material (see Fig. 1) of the molded object; and 

a container (collection vessel 33 or 33’) having an axis of rotation (see Figs. 2 and 3), the container permitting the molded object to be fixed (see Figs. 2-4 showing the object fixed to a rotating axis) therein; and 
a drive unit (0012) configured to cause rotation (see Figs. 2-4) around the axis of rotation.

	Murillo fails to teach a peripheral wall provided with a plurality of small holes and a drive unit to cause the container to rotate. 
	In the same field of endeavor Moussa teaches that a cage (28) with a plurality of holes on the peripheral wall (see Fig. 5 for example) and that the container with the object inside may be rotated (see Fig. 6 for example). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Moussa and Murillo. Murillo teaches that the excess collected resin may be drained out of a resin drain line (see Fig. 4), so there must be some outlet for the resin to drain out of, and putting a plurality of drain holes for the resin would be a simple duplication of parts. See MPEP 2144.04. Further, whether the container is rotated (as in Moussa) or the part is rotated inside the container (as in Murillo) the effect is the same in that centripetal force causes the excess resin to drain off of the part. 

Regarding claim 2, Murillo teaches wherein the removing apparatus comprises: 

a vibration unit (0050 teaches a vibration unit may be used to assist in discharging the excess resin from the container into a drain port) configured to vibrate the storage unit (0050 teaches flow actuators for facilitating the collection of the resin in the collection location) and discharge the slurry in the storage unit from the exhaust port.

Regarding claims 3 and 4, Murillo teaches wherein the removing apparatus comprises a nozzle (see Fig. 4 showing solvent spray nozzles) configured to supply a liquid or gas (see Fig. 4 showing solvent spray nozzles) toward an inner surface of the container.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Venkatakrishnan (US 20190224917 A1) showing centrifugation of resin from additively built objects. 

Newell et al. (US 6916441 B2) showing centrifugation and cleaning (Fig. 5) of additively built objects. 

Chen et al. (US 20160059270 A1) showing centrifugation and cleaning (Fig. 2) of additively built objects.

Diez (US 20210308947 A1) showing centrifugation and cleaning (0085) of additively built objects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619. The examiner can normally be reached M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/PAUL SPIEL/            Examiner, Art Unit 1748                                                                                                                                                                                            
/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742